Appellant again insists that the State's testimony consisted of "secondary evidence". We *Page 546 
cannot agree in any particular with this contention. There is no semblance of secondary evidence in the testimony of one who states that he found the accused in a few steps of a still which was in operation making whiskey and near which were several containers with whiskey in them. Nor is there any element of secondary evidence in the testimony of a witness who says that he saw the whiskey coming out of the still, knows whiskey when he sees, smells or tastes it, and that the liquor seen by him was whiskey.
The motion for rehearing will be overruled.
Overruled.